Case 5:18-cv-02667-RGK-KK Document 28 Filed 01/07/20 Page 1of7 Page ID #:130

Name and address:
Jason C. Wright (State Bar No. 261471)
555 South Flower Street
Fiftieth Floor
Los Angeles, CA 90071.2452
Attorney for Defendants

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

United States of America, and State of California, ex rel. David

 

 

CASE NUMBER
Hong,
Plaintiff(s), 5:18-cv-02667-RGK-KK
v.
APPLICATION OF NON-RESIDENT ATTORNEY
Eisenhower Medical Center, et al., TO APPEAR IN A SPECIFIC CASE

 

Defendant(s), PRO HAC VICE

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing ( using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
United States are also exempt from the requirement of applying for pro hac vice status, See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION

 

 

 

 

 

 

 

O'Shea, Heather M.

Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney O
Jones Day

Firm/Agency Name

77 West Wacker Drive 312-269-4009 312-782-8585

Suite 3500 Telephone Number Fax Number

Street Address

Chicago, IL 60601-1692 hoshea@jonesday.com

City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
Eisenhower Medical Center [| Plaintiff(s) [xX] Defendant(s) [-] Other:

Eisenhower Medical Associates, Inc. [[] Plaintiff(s) [x] Defendant(s) [| Other:
Name(s) of Party(ies) Represented

 

 

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
Illinois 05/23/2006 Yes
Texas 11/03/1995 Yes
District of Columbia 11/01/1999 Yes

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 3
Case 5:18-cv-02667-RGK-KK Document 28 Filed 01/07/20 Page 2of7 Page ID #:131

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):

Case Number Title of Action Date of Application Granted / Denied?

 

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [] Yes [x} No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? [[] Yes ( No

 

Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECEF User. Tf the Court signs an

Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.

SECTION II - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Iam nota resident of the State of California. I am not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) Iam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and

maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

—

Dated , atu dn G, ZO 20 4 eathe Y i1\ O’Shre

Applicant's Wit typyer pri
/\ UY
C pe | 0 (_) *“~
— ™ f ¥ —

Applicant's Signature

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3

 
Case 5:18-cv-02667-RGK-KK Document 28 Filed 01/07/20 Page 30f7 Page ID #:132

 

SECTION III - DESIGNATION OF LOCAL COUNSEL

Wright, Jason C.
Designee’s Name (Last Name, First Name & Middle Initial)

 

 

 

 

 

 

Jones Day

Firm/Agency Name

555 South Flower Street 213-489-3939 213-243-2539
Fiftieth Floor Telephone Number Fax Number
Street Address jcwright@jonesday.com

Los Angeles, CA 90071-2452 E-mail Address

City, State, Zip Code . 261471

 

Designee's California State Bar Number

Thereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

pated _|-"T-R0 Dagon liVigld

Degignee's Name (, pleat type or print)

  

 

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

Applicant has also been retained to represent Defendant Monica Khanna, M.D.

 

Applicant has also been admitted to practice before the U.S. District Court for the Northern District of Illinois. Date of
Admission: 03/30/2009.

 

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3

 
Case 5:18-cv-02667-RGK-KK Document 28 Filed 01/07/20 Page 4of7 Page ID #:133

 

Certificate of Admission
To the Bar of Illinois

|, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that

Heather Marie O'Shea

has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 05/23/2006 and is in good standing, so
far as the records of this office disclose.

IN WITNESS WHEREOF, | have hereunto
subscribed my name and affixed the
seal of said Court, this 31st day of
December, 2019.

Carlyn Toy Csboee

Clerk,
Supreme Court of the State of Illinois

 

 

 
Case 5:18-cv-02667-RGK-KK Document 28 Filed 01/07/20 Page 5of7 Page ID #:134

 

 

 

 

 

 

 

On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
the District of Columbia Bar does hereby certify that

DKMiathes EO Qhea

was duly qualifted and admitted on November 1, 1999 as an attorney and counselor entitled
to practice before this Court; and is, on the date indicated below, an Active member in
good standing of this Bar.

 

i In Testimony Whereof,

IT have hereunto subscribed my
hame and affixed the seal of this
Court at the City of Washington,

D.C., on January 2, 2020.

ia A. Cente

JULIO A. CASTILLO
Clerk of the Court

 

 

Issued By:
District of Columbia Bar Membership

For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
membetservices@dcbat.otg.

 

 

 

 

 

 

 
Case 5:18-cv-02667-RGK-KK Document 28 Filed 01/07/20 Page 6of7 Page ID #:135

STATE BAR OF TEXAS

 

Office of the Chief Disciplinary Counsel

December 30, 2019

Re: Ms. Heather Marie O'Shea, State Bar Number 00794406

To Whom It May Concern:

This is to certify that Ms. Heather Marie O'Shea was licensed to practice law in Texas on November
03, 1995, and is an active member in good standing with the State Bar of Texas. "Good standing"
means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
Education requirements; and is not presently under either administrative or disciplinary suspension
from the practice of law.

This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.

Sincerely,

Seana Willing
Chief Disciplinary Counsel
SW/jw

 

P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
Case 5:18-cv-02667-RGK-KK Document 28 Filed 01/07/20 Page 7of7 Page ID #:136

The Supreme Court of Texas

AUSTIN
CLERK'S OFFICE

I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
records of this office show that

Heather Marie O'Shea

was duly admitted and licensed as an attorney and counselor at law by the Supreme

Court of Texas on the 3rd day of November, 1995.

| further certify that the records of this office show that, as of this date

Heather Marie O'Shea

is presently enrolled with the State Bar of Texas as an active member in good standing.

IN TESTIMONY WHEREOF witness my signature

and the seal of the Supreme Court of
Texas at the City of Austin, this, the
30th day of December, 2019.

BLAKE HAWTHORNE, Clerk

FSU.0. UL A Hess

Clerk, Supreme Court of Texas

 

No. 7380C.1

This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
